Citation Nr: 9923902	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.   96-44 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from August 1965 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 and subsequent rating decisions 
in which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service-connection 
for a nervous condition to include PTSD.

The appellant was scheduled to testify before the Board at an 
April 1999 Travel Board Hearing in Montgomery, Alabama.  
However, he failed to report to the hearing.


FINDINGS OF FACT

1.  Several years after service the appellant was diagnosed 
with chronic, delayed PTSD, which by diagnosis was attributed 
to childhood abuse.

2.  The appellant was initially diagnosed with bipolar 
disorder several years after service.

3.  There is no medical evidence of record that shows a nexus 
between the appellant's current psychiatric disorders and his 
military service or any verified stressor.  He was not 
exposed to combat in service.


CONCLUSION OF LAW

A claim for service-connection for a psychiatric disorder to 
include PTSD is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  
The veteran as a layperson is not competent to provide such 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Court has also stated that medical evidence 
showing a nexus between present disability and in-service 
pathology is required to form a well-grounded claim for 
service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  There are some disabilities, 
such as psychosis, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1998).  In addition, service-connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD may be granted where there is a 
diagnosis of the condition in accordance with Sec. 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

Service medical records do not reflect that the appellant 
suffered any type of psychiatric disability.  Further, a 
release from active duty examination dated October 1968 
indicates that his psychiatric status upon separation was 
normal.

Post service VA medical records include a September 1995 VA 
examination report, decades after service, which indicates 
that the appellant initially reported that since 1965 he 
suffered with periodic mental problems.  He denied any combat 
experience.  There were no objective signs of any mental 
illness, and alcohol dependency was diagnosed.  A December 
1995-February 1996 VA hospital report indicates that the 
appellant had mixed bipolar disorder.  A June 1996 letter 
from a VA physician indicates he was being treated for 
chronic delayed PTSD "related to past abusive history" and 
bipolar disorder.

VA records from a PTSD therapy group program from June 1996 
to December 1997 indicate a diagnosis of chronic, delayed 
PTSD "related to childhood abuse (mother with gun, drunk, 
tried to gas herself and vet's two younger sibs...threatening 
to poison dad's food, verbally abusive to vet"; bipolar 
disorder; and alcohol and polysubstance abuse.  Also reported 
at that time was some derealization and dissociation related 
to his adult son who years ago had been abducted by the 
veteran's wife and recovered after two days.  PTSD related to 
childhood abuse was also diagnosed the following month.

On several occasions the veteran reported as his stressor 
that when he came home from active duty in 1968 he found his 
wife and newborn son gone and his apartment trashed and full 
of drug users.  On another occasion in December 1996 he 
described his stressor as occurring during service when he 
came home and found his infant son abandonned by his drug-
using wife.  On still another occasion he reported that he 
could not find his son for a period of time while stationed 
in Newport, and another time he reported that his wife 
abandonned his son in Italy.  The diagnosis of PTSD was not 
indicated as related to service or any incident therein in 
these records, and there were no Axis IV problems or 
stressors reported.

In a letter from the appellant dated November 1996, he stated 
that he had suffered from a bipolar disorder since 1967 and 
PTSD since early 1968.  His letter asserts that his PTSD 
stressor was returning home and finding his son and wife 
missing from his apartment during his time in service.  There 
is no evidence of record to verify this incident.

Private medical records include records from a private 
hospital from February 1990 to August 1997, which indicate 
the appellant had been diagnosed with acute psychosis, 
psychoactive substance abuse of alcohol and cocaine, 
borderline personality disorder, manic depression, and 
bipolar disorder.  Clinical records from a period of 
hospitalization in 1991 and subsequent private treatment 
records show a history of a nervous breakdown in 1984 after a 
divorce.  A November 1995 report from a private physician. 
indicates he had polysubstance abuse of alcohol and marijuana 
and bipolar affective disorder.  None of these records 
attribute his psychiatric disorder to his military service, 
and none suggests findings of PTSD.

The Board concludes that the evidence of record does not 
reflect that the appellant suffered from a chronic acquired 
psychiatric disorder during his military service.  The 
evidence does not show that he suffered from a psychosis 
within one year after service.  However, the evidence does 
show that he was diagnosed with PTSD several years after 
service, but medical records of evidence, particularly 
relating to the diagnosis of PTSD, suggest that his PTSD was 
related to abuse he received during his childhood.  In 
rendering the diagnosis that is the only causal attribution 
shown.  Further, there has been no evidence submitted to 
support his claimed stressor, which is needed because he is 
not a combat veteran.  Therefore, his claim for service-
connection for PTSD in not well grounded.  

The appellant contends that his PTSD and bipolar condition 
was due to returning home and finding his son and wife 
missing from his apartment during his time in service.  This 
evidence alone cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) with respect to the existence of a disability and a 
relationship between that disability and his service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service incurrence and a medical 
nexus.  The Board is satisfied that the obligation imposed by 
section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a


ORDER

Entitlement to service-connection for a psychiatric disorder 
to include PTSD is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

